Citation Nr: 1425520	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  11-18 111	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating greater than 30 percent for service-connected uveitis, status-post cataract extraction, left eye, with glaucoma.

2.  Entitlement to a higher rate of special monthly compensation (SMC) based on loss of use of vision, having light perception only in the service-connected left eye.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Lindsey A. Buckner, General Attorney 


INTRODUCTION

The Veteran served on active duty from October 1944 to June 1946.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Providence, Rhode Island Department of Veterans Affairs (VA) Regional Office (RO).  In May 2012, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In June 2012, the Board issued a decision that, in part, denied entitlement to a rating greater than 30 percent for service-connected uveitis, status-post cataract extraction, left eye, with glaucoma and entitlement to a higher rate of SMC based on loss of use of vision.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the May 2012 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of the June 2012 Board decision that denied entitlement to a rating greater than 30 percent for service-connected uveitis, status-post cataract extraction, left eye, with glaucoma and entitlement to a higher rate of SMC based on loss of use of vision, is vacated.  The remainder of the June 2012 Board decision remains undisturbed.



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


